     Case 3:19-cv-01535-JAH-LL Document 34 Filed 08/18/20 PageID.487 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA, for                    Case No.: 19cv1535-JAH-LL
     the use and benefit of ANDREW C.
12
     CHEN, an individual, doing business as           ORDER GRANTING IN PART AND
13   TECTONICS,                                       DENYING IN PART JOINT
                                     Plaintiff,       MOTION TO REQUEST
14
                                                      CONTINUANCE OF EXPERT
15   v.                                               DISCOVERY AND OTHER DATES
                                                      AND DEADLINES
16   K.O.O. CONSTRUCTION, INC., a
     California corporation,
17
                                   Defendant.         [ECF No. 33]
18
19
20   K.O.O. CONSTRUCTION, INC., a
     California corporation,
21
                            Counter Claimant,
22
     v.
23
     ANDREW C. CHEN, an individual, doing
24   business as TECTONICS,
25                         Counter Defendant.
26   ///
27   ///
28   ///

                                                  1
                                                                              19cv1535-JAH-LL
     Case 3:19-cv-01535-JAH-LL Document 34 Filed 08/18/20 PageID.488 Page 2 of 3



1              Currently before the Court is the parties’ joint motion requesting that the Court
2    continue the deadline for expert discovery and subsequent deadlines including and up to
3    the deadline for filing pretrial motions. ECF No. 33. The parties request an approximate
4    30-day continuance of these deadlines on the basis that “the parties still await confirmation
5    from a number of witnesses that they have no changes to their respective transcripts.”
6    Motion at 4. The parties further state:
7              Thirty days of additional time to complete depositions was effectively utilized
               and the [previous] extension is appreciated by the parties. However, it has
8
               impacted the parties’ respective experts’ ability to complete their investigation
9              and reports pursuant and this Court’s Scheduling Order, as well as counsels’
               coordination with their respective experts based on ongoing review of
10
               deposition transcripts, evaluating how each witnesses’ testimony based on
11             ongoing review of deposition transcripts, evaluating how each witnesses’
               testimony relates to previously produced documents, and other written
12
               discovery, and how that impacts defense strategy, including without limitation
13             with respect to the experts’ approach to the case.
14   Id. The parties further note that they “are not seeking continuance of any dates that would
15   impact the overall timeline of this case” (e.g., nothing beyond the pretrial motion deadline).
16   Id.
17             “The district court has wide discretion in controlling discovery.” Little v. City of
18   Seattle, 863 F.2d 681, 685 (9th Cir. 1988). In employing the Federal Rules of Civil
19   Procedure, courts and parties are required “to secure the just, speedy, and inexpensive
20   determination of every action and proceeding.” Fed. R. Civ. P. 1. Pursuant to Rule 16, the
21   Court is required to issue a scheduling order that “must limit the time to join other parties,
22   amend the pleadings, complete discovery, and file motions.”1 See Fed. R. Civ. P.
23   16(b)(3)(A). “A schedule may be modified only for good cause and with the judge's
24   consent.” Fed. R. Civ. P. 16(b)(4). "Rule 16(b)'s 'good cause' standard primarily considers
25   the diligence of the party seeking the amendment." Johnson v. Mammoth Recreations, Inc.,
26
27
28   1
         The word “Rule” in this order refers to the Federal Rules of Civil Procedure, unless specified otherwise.

                                                            2
                                                                                                 19cv1535-JAH-LL
     Case 3:19-cv-01535-JAH-LL Document 34 Filed 08/18/20 PageID.489 Page 3 of 3



1    975 F.2d 604, 609 (9th Cir. 1992). If the moving party fails to demonstrate diligence, "the
2    inquiry should end." Id.
3          The Court finds good cause to extend the deadlines, but not for the amount of time
4    requested. Accordingly, the Court GRANTS IN PART AND DENIES IN PART the joint
5    motion as follows:
6              The deadline to comply with Rule 26(a)(2)(A) and (B) re: expert disclosure is
7                 continued from August 24, 2020 to September 7, 2020.
8              The deadline for Supplemental Disclosures per Fed. R. Civ. P. 26(a)(2)(D) is
9                 continued from September 4, 2020 to September 18, 2020.
10             The deadline for completion of expert discovery is continued from October 5,
11                2020 to October 19, 2020.
12             The deadline for the Pre-Trial Motion Cutoff is continued from November 5,
13                2020 until November 16, 2020.
14   All other dates and deadlines shall remain as set and no further continuances shall be
15   granted absent extraordinary circumstances. ECF Nos. 20, 31.
16         IT IS SO ORDERED.
17   Dated: August 18, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                  19cv1535-JAH-LL
